DETAILED ACTION
Claims 1-22 are pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims all require seeds of cucumbers SVCN4149, API-M317-0905MO and/or API-M317-12T014MO.  Thee seed of SVCN4149 can be produced by crossing plants of API-M317-0905MO and/or API-M317-12T014MO.
Since seeds of API-M317-0905MO and/or API-M317-12T014MO are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  

If seed is not so obtainable or available, deposits thereof may satisfy the requirements of 35 U.S.C. 112.  So long as the number of seeds deposited complies with the requirements of the IDA where the deposit is made, the USPTO considers such a compliant submission as satisfying the rules under 37 CFR 1.801 through 1.809. 
It is noted that Applicant has deposited seeds for API-M317-0905MO and API-M317-12T014MO at the NCMA and that they have been accepted under the Budapest Treaty.  However, Applicant states in ¶84 “Upon issuance of a patent, all restrictions upon the deposits will be removed, and the deposits are intended to meet all of the requirements of 37 C.F.R. §1.801-1.809.” 37 CFR 1.808 requires that a statement be made that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent.  It is not clear from this statement in the specification if all restrictions upon availability to the public will be irrevocably removed upon granting of the patent or if all restrictions upon availability to the public will be merely removed upon granting of the patent.
Since the deposit of these seeds was made and accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
Claims 8, 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Parent claim 1 is drawn to a cucumber plant comprising at least a first set of the chromosomes of API-M317-0905MO or API-M317-12T014MO.
A.  The plant of claim 8 is not described
Claim 8 is drawn to a plant that has all the morphological and physiological characteristics of the plant of claim 1. 
The plant of claim 8 is not required to have one set of chromosomes of API-M317-0905MO and API-M317-12T014MO.  It is only required to have the morphological and physiological characteristics of a plant that has one set of chromosomes of API-M317-0905MO or API-M317-12T014MO.
Plants of claim 1 encompass those that have their other set of chromosomes from any other cucumber plant.  As the genes on one set of chromosomes of API-M317-0905MO or API-M317-12T014MO includes those that are dominant, those that are recessive and those that are confer quantitative traits, plants having only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO will be very diverse in their morphological and physiological characteristics.
The claimed plant thus encompasses those that are not required to share any of the characteristics of the only described species, i.e., plants with one set of chromosomes of API-M317-0905MO or API-M317-12T014MO.
The specification does not describe the morphological and physiological characteristics of a plant with only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO.  The specification also does not distinguish plants that have the morphological and physiological 
The only species described in the specification are SVCN4149, API-M317-0905MO and API-M317-12T014MO, and these all have at least one set of chromosomes of API-M317-0905MO and/or API-M317-12T014MO.  No plants that have the morphological and physiological characteristics of a plant with one set of chromosomes of API-M317-0905MO or API-M317-12T014MO but do not have one set of chromosomes of API-M317-0905MO or API-M317-12T014MO are described.
Hence, Applicant has not, in fact, described plants that have all the morphological and physiological characteristics of a plant with one set of chromosomes of cucumber line API-M317-0905MO or API-M317-12T014MO within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
B.  The plant of claim 12 is not described
Claim 12 is drawn to a cucumber plant produced by the method of claim 11.  Claim 11 is drawn to a method comprising crossing as recurrent parent a plant with one set of chromosomes of API-M317-0905MO or API-M317-12T014MO to another cucumber plant, selecting progeny with a desired trait, backcrossing the selected progeny with the cucumber line with the recurrent parent to produce a backcross progeny, selecting a backcross progeny comprising the trait and otherwise comprising the morphological and physiological characteristics of the cucumber line with one set of chromosomes of API-M317-0905MO or API-M317-12T014MO used as the 
Plants with one set of chromosomes of API-M317-0905MO or API-M317-12T014MO encompass those that have their other set of chromosomes from any other cucumber plant.  Thus, when a plant with only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO is used as the backcross (recurrent) parent in the method of claim 11, a population of plants is produced.  This population has had multiple rounds of crossing over between the chromosomes of the plant with only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO as well as the chromosomes of the backcross progeny.  Thus, this population is very large and diverse and is not required to share any of the characteristics of the only described species, i.e., plants with one set of chromosomes of API-M317-0905MO or API-M317-12T014MO.
Further, as discussed in Part A above, the specification does not describe the morphological and physiological characteristics of a plant with only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO.  
The structural features that distinguish cucumber plants that fall within the claimed genus from those that do not are not described in the specification. The structural features that distinguish cucumber plants that fall within the claimed genus from those that have morphological and physiological characteristic outside that genus are not described in the specification.
Hence, Applicant has not, in fact, described plants produced by continually backcrossing with a plant with only one set of chromosomes of API-M317-0905MO or API-M317-
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
C.  The plant of claim 14 is not described
Claim 14 is drawn to a plant produced by the method of claim, 13.  Claim 13 is drawn to a method comprising introducing a transgene into the plant or claim 1.
¶49 indicates that transgenes can be introduced by backcrossing. Thus, method of claim 13 reads on crossing into a plant with only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO with a plant that has a desired transgene, then backcrossing the resulting plant with a plant with only one set of chromosomes of cucumber line API-M317-0905MO or API-M317-12T014MO.
Plants with one set of chromosomes of API-M317-0905MO or API-M317-12T014MO encompass those that have their other set of chromosomes from any other cucumber plant. When a plant with only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO is used as the backcross parent in the method of claim 13, a population of plants is produced.  This population has had multiple rounds of crossing over between the chromosomes of the plant with only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO as well as the chromosomes of the backcross progeny.  Thus, this population is very large and diverse and is not required to share any of the characteristics of the only described species, i.e., SVCN4149, API-M317-0905MO and/or API-M317-12T014MO.

Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 8 is indefinite in its recitation of “all of the morphological and physiological characteristics of the plant of claim 1”. Claim 1 is drawn to a plant that has one set of chromosomes of API-M317-0905MO or API-M317-12T014MO.  As the genes on one set of chromosomes of API-M317-0905MO or API-M317-12T014MO include those that are dominant and those that are recessive, plants having only one set of chromosomes of API-M317-0905MO or API-M317-12T014MO, will be very diverse in their morphological and physiological characteristics.  As the specification does not describe the morphological and physiological 
Claim 15 is indefinite in its recitation of “further comprising a transgene”. It is not clear if the transgene is relative to the set of chromosomes of API-M317-0905MO or API-M317-12T014MO or if it is relative to the other set of chromosomes. 
Claim 17 is indefinite in its recitation of “further comprising a single locus conversion”.  It is not clear if the single locus conversion is relative to the set of chromosomes of API-M317-0905MO or API-M317-12T014MO or if it is relative to the other set of chromosomes.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty (2018, US 10,070,612).
The interpretation of the claims as detailed in the written description rejection above is incorporated herein;  i.e., the claimed plants encompass those that do share any or none of the characteristics of SVCN4149, API-M317-0905MO, or API-M317-12T014MO.


Claims 1-7, 9-11, 13, and 15-22 are free of the prior art.  This determination was made using the characteristics of cucumber variety Expedition that do not vary under different environmental conditions. Appendix A compares the descriptions of “Expedition” in Suelmann (US 2014/0356514), Suelmann (US 2015/0181824), Suelmann (US 2014/0317769), and Shetty (US 2017/0127631). The characteristics in bold are those that differ among the descriptions. Thus, these characteristics are those that are affected by environmental conditions. The characteristics not in bold are those upon which this determination was made.
The closest prior art to API-M317-0905MO is the cucumber line described in US (Table 2).  This plant differs from API-M317-0905MO in bitterness, seed color and seed striping.
The closest prior art to API-M317-12T014MO is its recurrent parent, API74-200MO*HP200, which was described in US 8,158,860 (Table 3).  While it would be obvious to one of ordinary skill in the art to introduce downy mildew resistance from PI197088 as was done in US 8,809,622, API-M317-12T014MO differs from API74-200MO*HP200 in mottling, skin luster, bitterness, seed color, and seed striping.
As the prior art does not teach API-M317-0905MO and API-M317-12T014MO, it does not teach an F1 hybrid produced by crossing them, and SVCN4149 is free of the art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662